Citation Nr: 1711783	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating for service-connected left shoulder rotator cuff strain/tendonitis, status post-surgical repair with degenerative joint disease (hereafter also referred to as a "left shoulder disability") in excess of 10 percent from July 1, 2007, and to include extension of the temporary total convalescent rating assigned from April 10, 2008, to July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel 



	INTRODUCTION	

The Veteran served on active duty from June 1984 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a left shoulder disability, and assigned a non-compensable disability rating percent rating effective July 1, 2007.  

In an April 2010 rating decision, the RO increased the Veteran's disability rating for service-connected left shoulder disability, from a non-compensable rating, to a 10 percent rating effective July 1, 2007, a total convalescent evaluation from April 10, 2009 to June 30, 2008, and a 10 percent evaluation from July 1, 2008, forward.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board remanded the case for further development in April 2015.  The case returned to the Board, and was subsequently remanded again for further development in September 2016.  The case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability from July 1, 2007 to April 9, 2008 has not been manifested by dislocation or nonunion of the clavicle or scapula with loose movement, nor has it been manifested by recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level, nor has it been productive of limitation of motion of the arm at shoulder level.

2.  An extension for temporary total convalescence rating due to the Veteran's second left shoulder surgery is warranted from July 1, 2008 to February 1, 2009.

3.  The Veteran's left shoulder disability from February 2, 2009 has not been manifested by dislocation or nonunion of the clavicle or scapula with loose movement, nor has it been manifested by recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level, nor has it been productive of limitation of motion of the arm at shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2016).

2.  The criteria for an extended temporary total convalescence, until February 1, 2009, for the service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. § 4.30 (2016).

3.  The criteria for an increased evaluation in excess of 10 percent for the left shoulder disability from February 2, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2016).


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A letter dated November 2007 was sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Further, the RO provided the Veteran with a Vazquez-Flores Response in September 2008 which discussed what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an increased evaluation.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes the receipt of the medical records for the Veteran's second surgery in October 2008 were overlooked by VA, however the Board has thoroughly considered them in deciding this appeal.  The Veteran's claim file reflects a receipt of the aforementioned medical records in April 2010.  

VA medical examinations addressing the Veteran's service-connected disability were conducted multiple times, including in January 2008, April 2010, and October 2016.  The Board finds that these examinations regarding the Veteran's left shoulder disability, and associated reports, are adequate.  Additionally, the Board finds the October 2016 examination to be in substantial compliance with the Board's remand instructions.  Along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran was initially granted a noncompensable rating for his left shoulder disability in July 2007 and subsequently filed a timely notice of disagreement. 

Post-service treatment records between November and December 2007 indicated that the Veteran's left acromion was down sloping, which could predispose him to impingement.  An examination revealed tenderness to pain on palpation and pain with motion, but there was no evidence of swelling, erythema, warmth, atrophy, positive apprehension sign, or tenderness of the left acromioclavicular (AC) joint.  Additionally, muscle strength was rated as a 5/5.  The Veteran was told he suffered from tendonitis, and a subsequent MRI showed rotator cuff tendinosis.  

A VA examination was afforded to the Veteran in January 2008.  The Veteran reported pain in the left shoulder while lifting overhead.  He denied flare-ups or limitation of occupational activities, but mentioned that he was unable to perform pushups.  The examination revealed mild tenderness to palpation of the subacromial joint with no deformities.  Range of motion testing was also conducted and showed flexion to 180 degrees with pain at 180 degrees, abduction to 180 degrees with pain at 90 degrees, extension to 50 degrees with pain at 50 degrees, internal rotation to 90 degrees with pain at 90 degrees, and external rotation to 90 degrees with pain at 90 degrees.  Upon repetition, no additional limitation of motion or function in degrees due to pain, weakness, or incoordination were found.  X-rays of the shoulder were negative, and the Veteran was assessed with a rotator cuff strain of the left shoulder.

VA treatment records between February and July 2008 noted that the Veteran continued to complain of consistent moderate pain in addition to sharp and throbbing pain.  He also reported numbness, tingling of the arm, and some sleep disturbance due to the disability.  An examination revealed moderate subacromial crepitus and tenderness, but no deformity, swelling, ecchymosis, or muscle atrophy.  Full range of motion was present, but there was pain with flexion and abduction.  Sensation was intact and reflexes, drop arm, cross arm, Yergasons's and Speed's tests were normal.  An X-ray showed type two acromion, and the condition was categorized as impingement.  In March 2008, the Veteran reported worsening symptoms and had failed conservative treatment that consisted of moderation of activities, injections, pain medication, and physical therapy.  It was then recommended that the Veteran have surgery because the findings were consistent with a high-grade partial thickness rotator cuff tear.

In April 2008, the Veteran underwent left shoulder arthroscopy with rotator cuff repair and subacromial decompression.  Based on a June 2008 follow-up report, the surgery appeared to have relieved some symptoms.  However, in a subsequent follow-up report the following month, pain was reported to have returned and the Veteran complained of popping in the left shoulder.  Additionally, the report showed minimal tenderness to palpation of the AC joint and mild weakness of the left rotator cuff.

The Veteran was granted a new VA examination in October 2008.  However, earlier in the month and prior to the scheduled examination, the Veteran was told he needed to undergo a second surgery to repair his left rotator cuff.  After this surgery, he reported to his scheduled VA examination and complained of severe left shoulder pain associated with certain activities, affecting him 2-3 times a week, especially with lifting objects overhead, or with lifting heavy objects in general.  An X-ray revealed nothing abnormal.  Since the Veteran's arm was still in a sling due to the second surgery, the examiner was unable to perform objective testing.  Additionally, the examiner did not review the medical records associated with the second surgery.  

Following his second surgery, the Veteran's recovery progress was monitored by his physician.  In November 2008, his physician recommended range of motion exercises and physical training.  He was instructed to wear a sling for another week, and continue to utilize it to minimize risk of re-injury when outside his home and while sleeping.  In December 2008, his doctor noted that the Veteran had full range of motion, only mild tenderness to palpation, and was rated 3/5 on strength testing.  By January 2009 it was reported that the Veteran had "normal findings for all testing of the [left] shoulder."

The Veteran was scheduled for another VA examination to assess current severity in April 2010.  At the examination, the Veteran reported shoulder pain, weakness, and lack of endurance, but denied any stiffness, deformity, instability, effusion, dislocation, swelling, heat or redness.  Intermittent minor pain in the AC joint that lasts 48 hours was also reported.  A physical examination revealed no tenderness to palpation.  Range of motion testing showed the following: flexion to 180 degrees with pain at 90 degrees; abduction to 180 degrees with pain at 70 degrees; external rotation to 90 degrees without pain; and internal rotation to 90 degrees with pain at 70 degrees.  The range of motion tests were conducted multiple times, and did not produce reduction in the range of motion.  After an MRI, the examiner noted that the left shoulder showed supraspinatus and infraspinatus tendinosis with post-surgical changes along with mild to moderate AC Joint degenerative changes.

On April 14, 2010, VA notified the Veteran of a new rating decision.  The RO noted that the Veteran never responded to requests for information regarding the second surgery; however, a review of his claims folder apparently indicates that VA received the desired medical records on April 9, 2010.  Based on the Veteran's medical records and VA examinations, the RO increased the Veteran's evaluation to 10 percent disabling effective July 1, 2007 (the day following the Veteran's discharge from service), 100 percent disabling for the period of April 10, 2008 to July 1, 2008 (accounting for the first left shoulder surgery and associated convalescence), and 10 percent disabling from July 1, 2008 forward.

In March 2015, the Veteran alleged worsening of his disability since his previous examination.  The Board remanded the case in April 2015 for an examination to ascertain the current nature and severity the Veteran's service-connected disability.

The VA examination was conducted in June 2015.  The Veteran reported flare-ups and functional loss associated with his disability.  He indicated that flare-ups emerge with repetitive use of his extremity, and with lifting more than 20-30 pounds above his head.  He says that he has experienced no work loss during the previous 12 months, but that climbing ladders aggravate his condition while at work.  Although the examiner conducted range of motion studies for the left shoulder and noted pain was present, he did not document at what degree such pain began.  The examiner also wrote that he was unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time, and therefore could not describe any such additional limitation.

The appeal then went before the Board in September 2016, and was remanded due to an inadequate examination.  Another VA examination was afforded to the Veteran in October 2016.  The examiner reported flexion to 150 degrees, abduction to 130 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  The examiner also noted that the Veteran complained of pain while at rest/non movement, and after he performed the flexion, abduction, and external rotation range of motion (ROM) tests.  A review of imagining studies of the shoulder revealed degenerative arthritis.  It was found that Veteran's weakness, fatigability or incoordination significantly limits functional ability with repeated use, and that pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups.  Additionally, the examiner opined that the Veteran's disability impacts his ability to perform occupational tasks.

A Supplemental Statement of the Case (SSOC) was issued to the Veteran in November 2016, after the RO found no evidence that his condition met the criteria of a higher evaluative rating to substantiate the claim.  The appeal is now before the Board.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  In this case, a staging of the ratings is applicable for the periods of July 1, 2007 to April 9, 2008, April 9, 2008 to February 1, 2009, and from February 1, 2009 forward.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 

Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Under Diagnostic Code (DC) 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 percent disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder and as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder and as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder and as 70 percent disabling for the minor shoulder.  Id. 

Under DC 5203, a 10 percent disability evaluation is contemplated for impairment of the clavicle or scapula manifested by malunion. 38 C.F.R. § 4.71a.  A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  Id.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  Id.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.  Id. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right hand dominant.  When evaluating the left shoulder disability, minor, as opposed to major, extremity disability ratings will be applicable.  38 C.F.R. § 4.69. 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction. The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

In addition to the general rating schedule, a Veteran may be entitled to a temporary total convalescence rating.  This rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service-connected disabilities.

The Veteran was granted a temporary total convalescence rating related for his first shoulder surgery for the period April 10, 2008, to June 30, 2008.  As previously discussed, VA overlooked medical records in its possession that were associated with the Veteran's second shoulder surgery in October 2008.  As a preliminary matter, the Board finds that a temporary total convalescence rating is warranted to account for convalescence associated with the Veteran's second surgery as well.  Indeed, in view of the short period of time between these 2 surgeries, it is apparent that the initial surgery was not entirely successful.  Under the circumstances, and upon resolution of reasonable doubt in favor of the Veteran,  the Board finds it reasonable and permissible under the applicable regulations to extend the temporary total convalescence rating from April 10, 2008 to February 1, 2009.

The Veteran's post-operation medical progress reports indicated positive healing progress of the left shoulder.  In March 2009, his physician noted that, "[because] the patient is doing well, [he] will return to the office on an as needed basis.  I have advised the patient to call or return to the office if they have any questions or concerns." VA examinations in January 2008 and April 2010 contain no documentation that the Veteran's left shoulder disability impairs the clavicle or scapula manifested by malunion, and there is no evidence of loose movement or dislocation.  As noted previously, the Veteran was still in a sling during the November 2008 examination, and therefore no objective testing was performed.  However, during the Veteran's October 2016 VA examination, the examiner reported that the disability did not impair the clavicle or scapula manifested by malunion.  In addition, there is no evidence of loose movement or dislocation.  Therefore, the Veteran is not entitled to a compensable rating under DC 5203.

In addition, the medical evidence of record does not reflect limitation of motion of the arm at shoulder level, midway between the side and shoulder level, or major arm motion to 25 degrees from the side.  The January 2008 VA examination report reflected forward flexion to 180 degrees and abduction to 180 degrees; the October 2008 VA examination report did not document flexion or abduction due to the Veteran being in a sling; the April 2010 VA examination report reflected forward flexion and abduction to 180 degrees; and the October 2016 VA examination report reflected flexion to 150 degrees and abduction to 130 degrees. While the Veteran expressed some complaints of pain on movement during some of the range of motion exercises and while at rest, these measurements still far exceed the criteria for a compensable evaluation under DC 5201.

Although the Veteran did not meet the scheduler criteria for a compensable rating under the applicable rating schedules relating specifically to his shoulder disability, in April 2010, the RO found that found that a rating of 10 percent was warranted under DC 5003 by virtue of DC 5024 (tenosynovitis).  A 10 percent evaluation is appropriate when there is evidence of tendonitis of the left shoulder that includes painful or limited motion of a major joint.  Referencing the Veteran's January 2008 VA examination, the RO found evidence of painful motion that therefore entitles the Veteran to such a rating. 

The Board acknowledges that the rating schedule contains additional diagnostic codes pertaining to the shoulder and arm besides those previously mentioned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202. While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's left shoulder disability are simply not met.  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range of motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).

Although imaging studies in the Veteran's October 2016 VA examination revealed arthritic findings of the shoulder, the Veteran showed no nonunion, fibrous union malunion, or moderate or marked deformity of the humerus.  In addition, the evidence of record has been negative for, and the Veteran has never reported or exhibited guarding of movement of the left shoulder.  Criteria for a rating of 20 percent or higher under DC 5202 is stated in the conjunctive and must all be met to warrant such rating.  The examiner noted palpation of the joint; however, the examiner observed no clavicle, scapula, acromioclavicular or sternoclavicular joint conditions.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under DC 5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The Board observes that the Veteran has complained of pain in his left shoulder during rest and with increased use of the left arm.  Additionally, as noted in the Veteran's October 2016 examination, it is recognized that his condition affects the ability to perform some types of occupational tasks, and that his pain and weakness/incoordination significantly limit his functional ability with repeated use.  However, the Board finds that these symptoms of his disability are contemplated in the currently assigned 10 percent disability evaluation under DC 5003, especially considering that the Veteran reported in his VA examination in June 2015 that besides physical therapy,  he experienced no work loss during the previous year because of his disability.  The Board is unaware of the Veteran's current occupation; however, it was reported in the April 2010 VA examination that the Veteran worked as a communication surveyor for an aerospace and defense technology company and had been employed there for the previous 2 years.  

The Board finds that the evidence of record does not show that the Veteran's left shoulder disability is severe enough to warrant an evaluation in excess of 10 percent for the period of July 1, 2007 to April 9, 2008, or from February 2, 2009 forward.  There is no evidence the condition caused marked interference with employment, frequent periods of hospitalization, or signs, symptoms, or manifestation not covered by the evaluation standards.

      Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 



Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including his left shoulder disability, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left shoulder disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran did not specifically raise a claim of a TDIU due to his service-connected disabilities.  Although the October 2016 VA examiner noted that increased use of the left shoulder places a hardship upon his ability to perform some occupational tasks, it does not rise to a level as to suggest unemployability.  

In light of the Veteran's apparent continued employment (at least between 2012-2015), and because the Veteran reported that besides physical therapy, he did not miss work due to his disability, the Board finds that a TDIU claim was not raised and there is no basis for granting a TDIU.


ORDER

Entitlement to an initial disability rating in excess of 10 percent from July 1, 2007, to April 9, 2008, for the left shoulder disability is denied.

An extension of the temporary total rating for convalescence related to the left shoulder disability from July 1, 2008, to February 1, 2009, is granted.

Entitlement to an increased disability rating in excess of 10 percent from February 2, 2009, for the left shoulder disability is denied.  




_____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


